A voluntary general appearance by the attorney for a defendant on the trial or hearing is the equivalent of the service of a notice of appearance, under Civil Practice Act, section 237. "He thereby submits himself to the jurisdiction of the court, and no disclaimer which he may make upon the record, that he does not intend to do so, [i.e., appear generally] will be effectual to defeat the consequences of his act." (Farmer v. N.L. Assn.,138 N.Y. 265, 270.) The Muslusky case dealt only with appearances before trial and did not involve the consideration of appearances on the trial.
CARDOZO, Ch. J., CRANE, ANDREWS, LEHMAN and KELLOGG, JJ., concur with O'BRIEN, J.; POUND, J., concurs in memorandum in which all concur.
Order affirmed, etc. *Page 435